DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant's arguments filed 11/12/2020 have been fully considered but they are not persuasive.

In response to applicant’s arguments with regard to the independent claim 1 rejected under 35 U.S.C. 103(a) that SOOD’s shifting of operation from one active node to a standby node does not read on the claimed subject matter of switching of a path for providing device information because SOOD’s Multi-Chassis Link Aggregation Group (MG-LAG) provides node redundancy and data traffic load balancing (SOOD, [0004]-[0005]; [0010]; [0026]; [0030]; [0032]; and [0050]); therefore, some data may go through the port 34 from the active RG member node 14, and other data traffic may go through the ports 36 from the standby RG member 16; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees, and to further clarify, although SOOD’s MC-LAC support load balancing, SOOD does not appear to expressly indicate load-balancing being applied to active node and standby node (i.e. some data may go through the port 34 from the active RG member node 14, and other data traffic may go through the ports 36 from the standby RG member 16). Additionally, as the redundant group (RG) may include additional members/nodes other than the active node and the SOOD’s redundant architecture with AAPA’s device information and SHETTY’s “lead” chasses that may be used by the user/administrator as a single point for monitoring and/or managing the system (SHETTY, [0020] and [0029]), the resulting combination of the references would further teach/suggest device information being forwarded to the “lead” chassis as it is the single point that the user/administrator access for monitoring and/or managing the system. 
As applicant appears to be applying the above remarks for the independent claim 1 towards independent claim 7, the examiner will also apply the above response for independent claim 1 towards independent claim 7.

In response to applicant’s arguments with regard to the independent claim 1 rejected under 35 U.S.C. 103(a) that the combination of the references does not teach/suggest the claimed feature “… device information …” because device information is not, and cannot be, SOOD’s data traffic, even if the data traffic were to be broadly interpreted; and the nature of load balancing does not guarantee that the device information of the RG member node to be provided only by the active RG member node 14 because the load balancing route provision of certain data traffic from data link path one path to another data link path; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees, and to further clarify, the examiner is relying on AAPA, not SOOD, for the teaching/suggesting of “… device information …” SOOD’s redundant architecture with AAPA’s device information and SHETTY’s “lead” chasses that may be used by the user/administrator as a single point for monitoring and/or managing the system (SHETTY, [0020] and [0029]), the resulting combination of the references would further teach/suggest device information being forwarded to the “lead” chassis as it is the single point that the user/administrator access for monitoring and/or managing the system.
As applicant appears to be applying the above remarks for the independent claim 1 towards independent claim 7, the examiner will also apply the above response for independent claim 1 towards independent claim 7.

In response to applicant’s arguments with regard to the independent claim 1 rejected under 35 U.S.C. 103(a) that the combination of the references does not teach/suggest the claimed feature “… by switching a path for providing the device information of the switchless Ethernet SSD chassis from the second inter-chassis connection to the third inter-chassis connection based on a status change of the first BMC from the first status to the second status …” because SOOD’s load balancing via simultaneously establishing nodal connectivity (i.e. redundancy) would require electing another RG member node as new standby RG member when the active RG member node 14 fails (SOOD, [0026]); applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees, and to further clarify, by combining SHETTY’s the second inter-chassis connection (e.g. associated with the end-to-end SOOD’s switching from one connection to another connection based on a status change from the first status to the second status (e.g. associated with switching connection based on the status of the active node/first chassis changing from active state to fail state) (Fig. 2; Fig. 8; [0026]-[0032]; and [0055]-[0061]) with AAPA’s having a path for providing the device information of the switchless Ethernet SSD chassis (e.g. associated with system administrator using command to acquire environment and operating condition of chassis via corresponding path), wherein status of the first BMC is operating accordingly (Specification, [0003]-[0005]), the resulting combination of the references would further teach/suggest the above claimed features.
As applicant appears to be applying the above remarks for the independent claim 1 towards independent claim 7, the examiner will also apply the above response for independent claim 1 towards independent claim 7.

I. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of SHETTY et al. (US Pub.: 2018/0255020) and SOOD et al. (US Pub.: 2018/0351855).

As per claim 1, AAPA teaches/suggests a data storage system comprising: a plurality of Ethernet solid-state drive (SSD) chassis including a first switching Ethernet SSD chassis and a second switching Ethernet SSD chassis, and a switchless Ethernet SSD chassis, wherein the first switching Ethernet SSD chassis comprises a first Ethernet switch, and a first baseboard management controller (BMC) and the second switching Ethernet SSD chassis comprises a second Ethernet switch, and a second BMC, wherein the switchless Ethernet SSD chassis comprises a third BMC, wherein, based on a first status of the first BMC, the first BMC of the first switching Ethernet SSD chassis collecting status (e.g. associated with system administrator using command to have BMC read environment and operating condition of the corresponding chassis); collects status of the second switching Ethernet SSD chassis from the second BMC (e.g. associated with system administrator using command to have BMC read environment and operating condition of the corresponding chassis); collects status of the switchless Ethernet SSE chassis from the third BMC (e.g. associated with system 
AAPA does not teach the data storage system comprising: 
having a first management local area network (LAN) port and a second LAN port, 
having a third management LAN port, 
wherein a first collects from a second via a first inter-chassis connection between the first management LAN port and the second management LAN port and from a third via a second inter-chassis connection between the first management LAN port and the third management LAN port, and
wherein, based on a second status of the first, the second collects from the third via a third inter-chassis connection between the second management LAN port and the 
SHETTY teaches/suggests a system comprising: having a first management local area network (LAN) port and a second LAN port (e.g. LAN port for first and second chassis that is connected to private inter-chassis network 150 of Fig. 1), having a third management LAN port (e.g. LAN port for third chassis that is connected to private inter-chassis network 150 of Fig. 1), wherein a first collects from a second via a first inter-chassis connection (e.g. end to end connection between the first chassis and the second chassis) between the first management LAN port and the second management LAN port and from a third via a second inter-chassis connection (e.g. end to end connection between the first chassis and the third chassis) between the first management LAN port and the third management LAN port, and having a third inter-chassis connection between the second management LAN port and the third management LAN port (e.g. end to end connection between the second chassis and the third chassis) (Fig. 1; [0005]; [0013]-[0020]; and [0025]-[0035]).
SOOD teaches/suggests a system comprising: wherein, based on a second status of the first (e.g. associated with first/active failing), the second collects from the third via a connection (e.g. by combining the shifting of operations from an active/first to a standby/second base on the second/fail status of the first/active with SHETTY’s collection via inter-chasses communication, the resulting combination of the references would further teaches/suggests the above claimed features as collection operation is shifted from the active node/first chassis to the standby node/second chassis base on SHETTY’s collection via inter-chasses communication, the resulting combination of the references would further teaches/suggests that based on the first changing from active status to fail status switching from end-to-end connection between the first/active chassis and the third chassis to end-to-end connection between the second/standby chassis and the third chassis) (Fig. 2; Fig. 8; [0026]-[0032]; and [0055]-[0061]).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include SHETTY’s inter-chassis connection and SOOD’s switching operation into AAPA’s system for the benefit of implementing a single point of management of the multiple chassis architecture (SHETTY, [0003]-[0004]; and [0029]), and not increasing switchover time by not changing system MAC addresses (SOOD, [0025]) to obtain the invention as specified in claim 1.

As per claim 2, AAPA, SHETTY, and SOOD teach/suggest all the claimed features of claim 1 above, where AAPA, SHETTY, and SOOD further teach/suggest the data storage system comprising wherein the data storage system further comprises a AAPA, Specification, [0003]-[0005]; SHETTY, Fig. 1; [0005]; [0013]-[0020]; [0025]-[0035]; and SOOD, Fig. 2; Fig. 8; [0026]-[0032]; [0055]-[0061]). 
 
As per claim 3, AAPA, SHETTY, and SOOD teach/suggest all the claimed features of claim 1 above, where AAPA, SHETTY, and SOOD further teach/suggest the data storage system comprising wherein the first switching Ethernet SSD chassis and the second switching Ethernet SSD chassis support transportation of messages between a host computer and the data storage system over a fabric network (AAPA, Specification, [0003]-[0005]; SHETTY, Fig. 1; [0005]; [0013]-[0020]; [0025]-[0035]; and SOOD, Fig. 2; Fig. 8; [0026]-[0032]; [0055]-[0061]).
 
As per claim 4, AAPA, SHETTY, and SOOD teach/suggest all the claimed features of claim 3 above, where AAPA, SHETTY, and SOOD further teach/suggest the data storage system comprising wherein the system administrator sends a request or a command to one of the first BMC, the second BMC, and the third BMC in the data AAPA, Specification, [0003]-[0005]; SHETTY, Fig. 1; [0005]; [0013]-[0020]; [0025]-[0035]; and SOOD, Fig. 2; Fig. 8; [0026]-[0032]; [0055]-[0061]). 
 
As per claim 6, AAPA, SHETTY, and SOOD teach/suggest all the claimed features of claim 1 above, where AAPA, SHETTY, and SOOD further teach/suggest the data storage system comprising wherein the switchless Ethernet SSD chassis further comprises the Ethernet SSDs (eSSDs) (AAPA, Specification, [0003]-[0005]; SHETTY, Fig. 1; [0005]; [0013]-[0020]; [0025]-[0035]; and SOOD, Fig. 2; Fig. 8; [0026]-[0032]; [0055]-[0061]). 
 
As per claim 7, claim 7 is rejected in accordance to the similar rational as the above rejection of the above claim 1, where AAPA teaches/suggests a data storage system comprising: a first switching Ethernet SSD chassis comprising a first Ethernet switch, and a first baseboard management controller (BMC), and a second switching Ethernet SSD chassis comprising a second Ethernet switch, and a second BMC; a first switchless Ethernet SSD chassis comprising a third BMC, and a second switchless Ethernet SSD chassis comprising a fourth BMC; having architecture of the first switchless Ethernet SSD chassis, of the second switchless Ethernet SSD chassis, of the first switching Ethernet SSD, and of the second switching Ethernet SSD operating accordingly; wherein the second BMC of the second switching Ethernet SSD chassis provides device information of the second switching Ethernet SSD chassis and having the first BMC of the first switching Ethernet SSD chassis operating accordingly; wherein 
AAPA does not teach the data storage system comprising: 

having a third management LAN and a fourth management LAN;
wherein the third management LAN port and the fourth management LAN port are connected to each other and to the first management LAN port and the second management LAN port,
having a second provides to a first via the second management LAN port,
having a fourth provides to the third via the fourth management LAN port,
having a third provides to the first via the third management LAN port, and
wherein the first provides information of a plurality of chassis, and
wherein, based on a second status of the first, the second collects from the third by switching a path based on a status change from the first status to the second status.
SHETTY teaches/suggests a system comprising: having a first management local area network (LAN) port and a second management LAN port (e.g. LAN port for corresponding chassis that is connected to private inter-chassis network 150 of Fig. 1); having a third management LAN and a fourth management LAN (e.g. LAN port for corresponding chassis that is connected to private inter-chassis network 150 of Fig. 1); wherein the third management LAN port and the fourth management LAN port are connected to each other and to the first management LAN port and the second management LAN port (e.g. communicating via corresponding LAN ports that are connected to private inter-chassis network 150 of Fig. 1), having a second provides to a first via the second management LAN port (e.g. communicating via corresponding LAN ports that are connected to private inter-chassis network 150 of Fig. 1), having a fourth 
SOOD teaches/suggests a system comprising: wherein, based on a second status of the first, the second collects from the third by switching a path based on a status change from the first status to the second status (e.g. by combining the shifting of operations from an active/first to a standby/second base on the status of the first/active with SHETTY’s collection via inter-chasses communication, the resulting combination of the references would further teaches/suggests the above claimed features that based on the first changing from active status to fail status the path is switched accordingly) (Fig. 2; Fig. 8; [0026]-[0032]; and [0055]-[0061]).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include SHETTY’s inter-chassis connection and SOOD’s switching operation into AAPA’s system for the benefit of implementing a single point of management of the multiple chassis architecture (SHETTY, [0003]-[0004]; and [0029]), and not increasing switchover time by not changing system MAC addresses (SOOD, [0025]) to obtain the invention as specified in claim 7.

AAPA, SHETTY, and SOOD teach/suggest all the claimed features of claim 7 above, where AAPA, SHETTY, and SOOD further teach/suggest the data storage system comprising wherein the fabric network is one of Ethernet, Fibre Channel, and InfiniBand (AAPA, Specification, [0003]-[0005]; SHETTY, Fig. 1; [0005]; [0013]-[0020]; [0025]-[0035]; and SOOD, Fig. 2; Fig. 8; [0026]-[0032]; [0055]-[0061]). 

As per claims 9-10, claims 9-10 are rejected in accordance to the same rational and reasoning as the above rejection of claims 3-4.

As per claim 12, AAPA, SHETTY, and SOOD teach/suggest all the claimed features of claim 7 above, where AAPA, SHETTY, and SOOD further teach/suggest the data storage system comprising wherein the first and second switchless Ethernet SSD chassis further comprise the one or more Ethernet SSDs (eSSDs) (AAPA, Specification, [0003]-[0005]; SHETTY, Fig. 1; [0005]; [0013]-[0020]; [0025]-[0035]; and SOOD, Fig. 2; Fig. 8; [0026]-[0032]; [0055]-[0061]).

Claim 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of SHETTY et al. (US Pub.: 2018/0255020) and SOOD et al. (US Pub.: 2018/0351855) as applied to claims 4 and 10, and further in view of Nenov (US Patent 9,692,784).

As per claim 5, AAPA, SHETTY, and SOOD teach/suggest all the claimed features of claim 4 above, where AAPA, SHETTY, and SOOD further teach/suggest the AAPA, Specification, [0003]-[0005]; SHETTY, Fig. 1; [0005]; [0013]-[0020]; [0025]-[0035]; and SOOD, Fig. 2; Fig. 8; [0026]-[0032]; [0055]-[0061]). 
AAPA, SHETTY, and SOOD do not teach the data storage system comprising supporting discovery of a newly added device and restarting and configuration using static IPs or via a dynamic host configuration protocol (DHCP).
Nenov teach/suggest a system comprising supporting discovery of a newly added device and restarting and configuration using static IPs or via a dynamic host configuration protocol (DHCP) (col. 14, l. 44 to col. 15, l. 16).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Nenov’s system for discovering operation into AAPA, SHETTY, and SOOD’s data storage system for the benefit of allowing security device to address the network without having to be manually rebooted or disconnected from it (Nenov, col. 1, ll. 25-35) to obtain the invention as specified in claim 5.

As per claim 11, claim 11 is rejected in accordance to the same rational and reasoning as the above rejection of claim 5. 
II. CLOSING COMMENTS
CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        February 04, 2021